DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-17 & 20-29 are pending, of which Claims 1-16 & 21 remain withdrawn and Claims 17 & 22-23 are amended.  Claims 17, 20, & 22-29 are examined on the merits.  No new matter is found.
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
Specifically, Applicant argues that one of ordinary skill in the art would not have motivation to combine various embodiments of Larkin and that the Larkin sensor cannot fit into the domed portion of the tampon because of higher compression forces that would be applied to form the domed portion of the tampon.  Examiner respectfully contends that since the various embodiments are already presented by Larkin, it would not take extraordinary skills to consider modifying what appears to be spiral conductive leads to be linear since both would function to show the user a saturation of the tampon.  Larkin also discloses that the inventive saturation sensor can be a capacitor ([0009]), so while Fig. 7 embodiment is not explicitly disclosed as a capacitive sensor, it is reasonable to expect that the Fig. 7 electrodes can be adapted to function in a capacitive manner, thus making it differ from Fig. 6 embodiment only in how the electrodes are laid out.  As to the length of the electrodes, since there is no limiting definition to the metes and bounds of substantially in “substantially the entire axial length,” even if the Larkin electrodes are not suitable for extending into the domed portion of the tampon, and without knowing the proportion of the tampon that is “domed,” there is high likelihood that the electrodes are long enough to meet the claim language.  Additionally, there is no proof that if the electrodes .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 20, 22-27 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin (US 2010/0305530).
Re Claim 17, Larkin discloses a personal hygiene device comprising:
a personal hygiene product (tampon 11) having an axial length comprising an absorbent core (fluid absorption body 111) in a form suitable for insertion into a user's body to absorb menstrual fluid; 
a capacitive sensor assembly ([0009] “saturation sensor may be configured to provide a … capacitive … wetting response signal,” also see [0042]) disposed within the absorbent core (111), wherein the capacitive sensor assembly comprises at least a pair of conductive leads (121A and 121B) spaced from each other by a dielectric gap (a dielectric gap inherently exists in a capacitor), the conductive leads configured to generate an electric field between each other when electric current is applied to one or more of the conductive leads (a capacitive sensor inherently functions as claimed), wherein the sensor further comprises an insulator ([0042] last sentence) disposed between the absorbent core and at least a portion of each of the conductive leads, wherein the capacitive sensor assembly extends in a first direction and is curved to extend in a second direction, wherein the second direction is opposite the first direction (see Fig. 7, where the leads 121A and 121B combine to form a U-shape, i.e., from terminal end 1213A to terminal end 1213B can be interpreted as the leads extending in two opposite directions with a curved portion between the two linear portions of the leads).  ; 
a controller (signal processor 14) comprising a communication circuit capable of wireless communication ([0047]) with a user device (notifier 15); and 
a signal transmission conduit (first signal line/cable 114) extending from the capacitive sensor assembly and interconnecting the capacitive sensor assembly with the controller to facilitate transmission of information measured via the capacitive sensor assembly to the user device.
Larkin does not teach in the same embodiment that the conductive leads are linear but instead appears to show in Fig. 6, which shows a capacitive sensor embodiment, the two conductive leads as being rolled up into a spiral shape.  In the embodiment shown in Fig. 7, Larkin discloses that the two conductive leads (121A and 121B) can be arranged linearly (121A and 121B are arranged substantially linearly and parallel to the axis 11X).  After rolling up the absorbent core along saturation progress axis 11A to form the tampon, one would end up with a tampon have conductive leads that would remain linearly, in the axial direction of the tampon.  It would have been obvious to one skilled in the art at the time of filing to combine the embodiments of Larkin to make the capacitive sensor’s conductive leads linear because this would can detect saturation progression along the tampon’s length rather than in a radial direction.
Larkin also does not explicitly teach that the sensor assembly extends substantially the entire axial length of the personal hygiene product, but given that Fig. 7 appears to suggest that the sensor assembly already extends more than half of the axial length of the tampon, one skilled in the art would have been guided to make the sensor assembly longer such that it extends the whole axial length.  Additionally, since the sensor assembly is for detecting saturation of the tampon, it may be desirable to have the sensor assembly cover the whole axial length so that there can be a more accurate reading of how much of the tampon (i.e., up to what length of the tampon) is saturated.
Re Claim 20, Larkin also discloses that the communication circuit is capable of low-power Bluetooth wireless communication ([0047]) with the user device.
Re Claims 22-23, Larkin also discloses that the user device comprises a hand-held personal electronic device ([0047] “cellular phone or handheld computing device”) capable of interface with a user and that the user device comprises a receiver (implied in [0047] for communicating with processor 14) and a software application ([0047]) capable of signaling or alerting a user based on data received from the capacitive sensor assembly.
Re Claims 24-26, Larkin does not explicitly disclose that the software application (notifier 15) is capable of direct order and purchase of additional personal hygiene products through an internet-based consumer services, of estimating order quantity based on historical data of bodily fluid discharge, or of predicting time and rate of bodily fluid discharge.  However, Examiner notes that the user device is not positively claimed.  Instead, the user device is a part of the functional language in independent claim 17 (e.g., a controller … capable of wireless communication with a user device).  Functional language is considered under the provisions of MPEP 2114.  As such, as long the prior art device (e.g., Larkin’s controller/processor) is shown to be capable of the claimed function (e.g., wireless communication), the prior art device would read on the current claims irrespective of further functionalities of the non-positively-claimed user device.
Re Claim 27, Larkin also discloses that the signal transmission conduit comprises a cable ([0039] first sentence).
Re Claim 29, Larkin also implies that the insulator is treated to cause a surface of the insulator to be one or more of hydrophilic, hydrophobic (since the sensor detects wetness, the insulation protects sections of the conductive lead from being in contact with wetness and therefore can determine which portions of the tampon are wet, see Fig. 7 showing insulation material 117 positioned at intervals along the length of the conductive lead), omniphilic, omnophobic, oleophilic, or oleophobic.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Larkin in view of Kline et al. (US 5,264,830).
Re Claim 28, Larkin does not disclose that the signal transmission conduit comprises conductive ink deposited on a flexible substrate but instead discloses that it is a cable that can be sewn into the tampon ([0048]).  Kline discloses that it is already known in the art to provide an absorbent article with a wetness sensor that comprises electrodes, wherein electrodes can be sewn into the article or printed on the article (Col. 1 lines 63-64).  It would have been obvious to one skilled in the art at the time of filing to modify Larkin with knowledge from the art, such as to print the signal transmission conduit in a portion where it is embedded in the tampon, since the simple substitution of one known element with another to obtain predictable results (e.g., creating an electrical circuit) establishes a prima facie case of obviousness (MPEP 2143).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        19 November 2021